DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/01/2021. Claims 1, 3 and 6 are amended. Claims 12-20 are cancelled. Claims 1-11 are currently pending.
The rejection of claims 3-9 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/2021, with respect to the rejection(s) of claim(s) 1-4, 7 and 9-11 under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs; claim 5 under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs and Fleischman; claim 6 under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs and Young; and claim 8 under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs and Spence, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record fails to teach, suggest or render obvious the combination of features claimed. 
	The closest prior art of record, US 2004/0068279 A1 to Hindrichs, discloses a method of making a side-to-side anastomosis device, wherein a scrap of tissue is removed from a target vessel and a graft prior to joining the target vessel to the graft (Figs. 30-37), but fails to disclose receiving a jaw of a punch 
	Regarding base claim 1, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of making a side-to-side anastomosis, comprising the steps of: removing a scrap of tissue to create a first hole through a wall of a first vessel a first distance from an exposed end of the first vessel, including receiving a jaw of a punch tool into the first vessel through the exposed end, and moving a punch die of the punch tool toward the jaw and through the wall of the first vessel; removing a scrap of tissue to create a second hole through a wall of a second vessel a second distance from an exposed end of the second vessel, including receiving the jaw of the punch tool into the second vessel through the exposed end, and moving the punch die of the punch tool toward the jaw and through the wall of the second vessel; joining the first and second vessel with an elongate eyelet extending through the first and second hole and urging the first and second vessel into side-to-side contact in a perimeter surrounding the first and second hole, respectively; the first and second hole have identically sized non-circular elongate shapes; wherein the eyelet defines a passage therethrough with a shape that matches the shapes of the first and second hole; and wherein the removing steps are performed before the joining step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771